DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response for Election/Restrictions
Applicant's election without traverse of Group I (claims 1-11) in the reply filed on 07/15/2021 is acknowledged. Non-elected Group II (claims 12-13) and Group III (claims 14-20) are withdrawn from consideration.
 The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objection
Claim 1-11 is objected to because of the following informalities:
In claim 1: the limitation “the sensor holder” as cited in line 8, should be changed to --the sensor holder apparatus--. 
In claims 2-11: the limitation “The apparatus” as cited in line 1, should be changed to --The sensor holder apparatus--. 

In claim 7: 
The limitation “the apparatus” as cited in line 1, should be changed to --the sensor holder apparatus--; and
The limitation “a cooking surface” as cited in line 2, should be changed to --the cooking surface-.  
Appropriate correction is required.

Notification regarding 35 USC § 112(f)
The following is a quotation of AIA  35 U.S.C. 112(f):
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “at least one attachment feature configured to engage the base plate” in claim 9 has been interpreted under 35 U.S.C. 112(f), because it uses/they use a generic placeholder “at least one attachment feature” coupled with functional language “configured to engage the base plate” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f): the limitation “at least one attachment feature” is “at least one notch extending into the body from the exterior profile, wherein at least one notch comprises a first notch and a second notch….” has been described in the dependent claims 10-11.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f), applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claims 1 and 2: the terms “proximate” and “substantially” are indefinite because they are unclear what the degree of “proximate” and “substantially”.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondo et al. (US 4,351,996).
	Regarding claim 1, Kondo discloses 
A sensor holder apparatus (support tube 4, fig.3) for a cooktop (induction heating apparatus HB, fig.3) comprising: 
a body (support tube 4 has a body, fig.3) forming an exterior profile configured to extend through a portion of a housing of the cooktop (induction heating apparatus HB) and position a sensor (heat sensing element or thermistor 2, fig.3) proximate to an interior surface of a panel forming a cooking surface (top plate 1, fig.3); 
a first interior passage (FP, annotated figure below) formed through the body configured to receive the sensor (thermistor 2) in a first configuration; and 
at least one second interior passage (SP, annotated figure below) configured to receive the sensor (thermistor 2) in a second configuration, wherein the sensor holder (support tube 4) is configured to retain and position the sensor (thermistor 2) in the first configuration or the second configuration [first and second configurations are based on a spring member Sp, fig.3].

    PNG
    media_image1.png
    507
    646
    media_image1.png
    Greyscale
 
Regarding claim 2, Kondo discloses 
each of the interior passages (FP and SP, annotated figure above) is configured to extend through the body (support tube 4 has a body, fig.3) from a holder base surface to a holder top surface (support tube 4 has a holder base sand holder top surfaces, fig.3). 

Regarding claim 4, Kondo discloses 
the first interior passage (FP, annotated figure above) is formed centrally though the body (support tube 4 has a body, fig.3). 



Regarding claim 5, Kondo discloses 
the sensor (thermistor 2, fig.3) comprises a temperature sensor (thermistor 2 is a temperature sensor, See Col.3, lines 13-14 cited: “…heat sensing element or thermistor 2…”). 

Regarding claim 6, Kondo discloses 
the first configuration and the second configuration comprise different sensor topographies [first and second configurations comprise different sensor topographies, that are based on changing the shape of a spring member Sp, fig.3]. 

Regarding claim 7, Kondo discloses 
the sensor holder apparatus (support tube 4, fig.3) is configured to position the sensor (thermistor 2, fig.3) in conductive contact with a panel forming the cooking surface (top plate 1, fig.3) of the cooktop (induction heating apparatus HB, fig.3). 

Regarding claim 8, Kondo discloses 
 	the cooktop (induction heating apparatus HB, fig.3) comprises a heating coil (heating coil 8, fig.3) supported by a base plate (coil support 7, fig.3), wherein the sensor holder (support tube 4, fig.3) is configured to position the sensor (thermistor 2, fig.3) between the base plate (heating coil 8) and the cooking surface (top plate 1, fig.3). 

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (US 4,351,996).
 Regarding claims 9-11, Kondo discloses substantially all the features as set forth in claim 8, but does not explicitly disclose at least one attachment feature comprises a first notch and second notch arranged on opposing sides of the body.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a sensor holder apparatus of . 

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art of record does not anticipate or render fairly obvious the concept, on combination with all the additional elements of the claimed invention such as the at least one second interior passage comprises a first conductor passage and a second conductor passage, wherein a trough is formed in the holder top surface extending from the first conductor passage to the second conductor passage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
07/29/2021